—Appeal from a judgment of the Supreme Court (Keegan, J.), entered June 10, 1998 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of personal jurisdiction.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating certain prison disciplinary rules. Supreme Court dismissed the proceeding on the ground of lack of personal jurisdiction. Because petitioner failed to serve respondent and the Attorney General in accordance with the directive set forth in the order to show cause, the petition was properly dismissed (see, Matter of Russo v Goord, 251 AD2d 835). Accordingly, we are precluded from addressing the merits of the petition.
Mercure, J. P., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.